                                                                           cLEnK'
                                                                                s OFFICE U.a Dlsm COURT
                       IY THE UNITED STATESDISTRICT COURT                         ATDANVILLEIVA
                                                                                      FIL:D
                      FO R TH E W ESTER N D ISTRIC T O F V IR G IN IA
                                  R O A N O K E D IVISIO N                        JUN C6 2919
                                                                               Juuw a ouo u cuc-
SCOTT M ITCHELL OUELLETTE,                 )
W AL.,                                     )       civilActionxo.7:.
                                                                   1ncvaa#4
                                                                          Yc
                                                                           :gpt,
                                                                               wcuus
    Plaintiffs,                            )
                                           )       M EM ORANDUM OPINION
v.                                         )
                                           )       By:    H on.Jacltson L.K iser
M ISTY LANE,c AL.,                         )              Senior United StatesD istrictJudge
      Defendants.                          )


         PlaintiffScottMitchellOuellet'te(6tScott''),aVirginiainmateproceedingproK ,filedthis
civilrightsaction tmder42 U.S.C.j1983on behalfofMmselfand fotlrnon-incarcerated fnmily
mem bers:CynthiaLee,Cheynnne,Denick W .,and Halie Ouellette.Cynthia,Derrick,ànd Halie

residein M ichigan,and Cheyanneresidesin A labam a. The complaintallegesthatformonthsin

2018 and 2019,when these fnmily m embers mailed letters and/or photographs to Scotl atthe

SouthwesternVirginiaRegionalJail(&SW VRJ''Iin Duffield,Virginia,amailroom offcialthere
hasretlm led them ailings to the senderswithoutsufficientexplanation ornotice to Scott. After

review ofthesubm issions,Iconcludethatbecause Scottcnnnotprosecutethecaseforanyonebut

llimself,hisfnmilymembers'claimsmustbesummarilydismissedwithoutprejudice.
     '
         First,the compl:int does notprovide a11required inform'ation to allow Scott's fnm ily

                       ?ïplaintiffswithhim.C&Everyp1eading,writtenm otion, andotherpaper
                            -

memberstoproceedasjoint
                      k.

m ustbe signed by atleastone atlorney of record ...orby a party personally ifthe party is

Imrepresented.''Fed.R.Civ.P.11(a).Inaddition,'tgtjhepapermuststatethesigner'saddress,e-
                                 1                                                           .

m ailaddress,and telephone nllm ber.'' Id. W hile each ofthe plaintiffs purportedly signed the .
complaint in this case,l Scott's fnmily m embers did not provide a11 of the other required

information.

      Second,Scottisnotalicensed attorney.Accordingly,he isnotpennitted torepresentany

personinfederalcourtotherthanhimself.See28U.S.C.j1654(çtlna11courtsoftheUnitedStates
thepartiesm aypleadandconducttheirown casespersonally orby cotmselas,by therulesofsuch

courts,respectively,arepermittedtomanageandconductcausestherein.''l;M yersv.LoudonCty.
Pub.Sch.,418 F.3d395,401(4th Cir.2005)(finding thatapro K person'srightto litigatefor
oneselfdoesnotcreate a similarrightforhim to litigate on behalfofothers). Thus,ifScott's
fnmilym emberswishto bepartiestothislaw suit,theym ustplead and conducttheirown personal

claimson them ailinterferenceissue.

      Third,Scotthasapplied to proceed with hisclaim sin thislawsuitwithoutprepaymentof

the$350filingfee,plzrsuantto28U.S.C.j1915(b),which allowsaninmateplaintifftopaythat
feethrough installm entswithheld from hisinm atetrustaccotmt. Becausethefnm ily m embersare

notinmates,theymaynotproceedtmderj1915(b)andmaynotpaytheslingcostsininstallments.
      Therecord currentlybeforem eindicatesthatpro K inm ateScott unlicensedasanattorney,
                                                    .




isimpermissibly litigating on behalfofhimselfand hisco-plaintifffam ily members.Accbrdingly,

1 conclude thatthe family m embers'claim s in the case mustbe sum marily dismissed without

prejudice.Scottmayproceedwithhispersonalclaimsinthiscase,however.
      Ifoneormoreofthefnmilymemberswishtoptlrsueaj1983claim inthiscaseasScott's
co-plaintiff,within 30 daysfrom thedateoftheentryofthisorder,each suchplaintiffmustsubmit




       1Al'1fiveplaintiffs'namesappearattheendofthecomplaintunderthewordt&signature.''(Am.
Compl.5(ECF No.5q.) However,a11thenamesappeartobeinScott'shandwriting,andhemailedthe
complaintfrom thejail.
                                            2
amotiontojointhecase.zThemotiontojoinmustbesignedunderpenaltyofperjuryandprovide
an accountofthatplaintiffspersonal'involvem entin themailingproblem s,includingwhatletlers

heorshemailedto Scott,when each wasmailed,andwhatresponseheor'shereceivedfrom jail
                                                                       'J
ofdcials.Ifamotiontojoin isgranted,eachjoinedplaintiffwillrepresenthimselforherself.To
do so,each plaintiffmustsign each subsequentpleading ormotion subm itted to the courtasan

indication thatthe '
                   factualatld legalrepresentations abouteach party's claimts) are true and
accurate.Eachplaintiffmustalsoprovidethecontactinformationrequiredunderj 1654.Finally,
ifanyoneormoreofthefnmilymembersmovetojoin thislawsuit,theco-plaintiffts)mustpay
thefullfilingcost,which is$400 (tke$350filingfeeanda$50administrativefeenotapplicable
to prisonerplaintiffs proceeding under j1915(b)). In the alternative,a non-incarcerated co-
plaintiffmay dem onstratethatheorsheistmabletopaytheflingfeeby subm itting an application

toproceedwithoutprepayingfeesorcosts,pursuantto28U.S.C.j 1915(a).3 SeeAttachedFonn.
An appropriateorderwillissueherewith.




       2 The family m em bers also have the option to file a separate lawsuitorlawsuits,so long as each
onerepresentshimselforherself.Scot'tcannotlitigate on anyone'sbehalfbuthisown.            '

       3 Section 1915(a)provides:
       Subjecttosubsection(b),anycourtoftheUnitedStatesmayauthorizethecommencement,
       prosecution ordefenseofany suit,action orproceeding,civllorcrim inal,orappealtherein,
       withoutprepaymentoffeesorsecurity therefor,by aperson who subm itsan affidavitthat
       includesa statem entofallassetssuch prisonerpossessesthatthe person is unable to pay
       such fees or give security therefor. Such affidavit shallstate the nature of the action,
       defense orappealand affiant'sbeliefthatthe person isentitled to redress.

28U.S.C.j 1915(a).
       TheClerkisdirected to sendacopy ofthismem orandllm opinion andaccompanyingOrder

to theplaintiffs.

       Ex-
         lxlom this (p
                     dn dayorJtme,2019.

                                                                   1
                                                           f
                                       SE I R U N ITED STA TES D ISTRICT JU D G E




                                          4
AO240 (Rev.07/10)ApplicationtoProccedinDiskictCourtWithoutPrepayingFcesorCosts(Sho11Fonul

                                   U NITED STATES D ISTRICT C OURT
                                                               forthe



                      Plainti
                            ff/petitioner
                              M.                                        CivilAction No.

                     Defendant/Respondent

      APPLICATION TO PRO CEED IN DISTRICT COURT W ITH O UT PREPAYING FEES OR COSTS
                                                           (ShortForm)
       Iam aplaintifforpetitionerin thiscaseahd declarethatIam unableto pay the costsoftheseproceedingsand
thatIam entitledto thereliefrequested.       '

         Insupportofthisapplication,1answerthefollowingquestionstmderpenaltyofperjury:
         1.lfincarcerated.Iafnbeingheldat:                        '                                         .
lfemplöyed there,orhave an accotmtin theinstitution,Ihave attached to thisdocum entastatem entcertifiedby the
appropriateinstitutionalofficershowing a11receipts,expenditures,and balancesduring the lastsix m onthsuforany
institutionalaccountin my nam e. 1am also subm itting a similarstatementfrom any otherinstim tion where Iwas
incarceratedduringthelastsixmonths.

         2.lfnotincarcerated.lf1am employed,myemployer'snameandaddressare:



M ygrosspay orwagesare: $                                ,and mytake-homepayor'wagesare: $
 (spech payperiod)                                  .
         3.OtherIncome.ln thepast12 months,1have received income from thefollowing sources(ckeckalltkatappl
                                                                                                          y),

      (a)Business,profession,orotherself-employment                     O   Yes             O No
      (b)Rentpayments,interest,ordividends                              O   Yes             O No
      (c)Pension,annuity,orlifeinsurancepayments                        D   Yes             O No
      (d)Disability,uorworker'scompensationpayments                     O   Yes             o No
      (e)Gifts,orinheritances                                           O   Y es            D No
      (9 Anyothersources                                                O   Y es            O No

       lfyouanswered ''Yes''toanyquestionabove,describebelow oronseparatepageseachsourceofmoneyand
statetheamountthatyoureceivedandwhatyou expecttoreceiveinthefuture.
A0 240 (Rev.07/10)ApplicationtoProceedinDistrictCourtWi
                                                      thoutPrepayinyFeesorCosts(ShortFonul

         4.Amountofmoney that1havein cash orinacheckingorsavingsaccount'
                                                                       .$                                          .
         5.Anyautomobile,realestate,stock,bond,security,trust,jewelry,artwork,orotherfinancialinsirumentor
thingofvalue thatIown,including any item ofvalue held in someone else'snam e (describethepropert
                                                                                               yanditsapproximate
value):




        6.Any housing,transportation,utilities,orloan payments,orotherregularm onthly expenses (describeandprovide
theamountofthemonthlyexpensel.
                             .




         7.Names(or,ifunder18,initialsonly)ofa11personswhoaredependentonmeforsupport,myrelationship
with each person,and how much 1contributeto theirsupport:




         8. Any debtsorfinancialobligations(describetkeanlountsowedandtowhom theyarepayablel.
                                                                                            .




         Declaration: Ideclareunderpenaltyofperjtlrythattheaboveinformationistnleandunderbtandthatafalse
statem entmay resultin adism issalofm y claims.


Ilate:
                                                                                             Applicant'
                                                                                                      ssignature


                                                                                                Printed ntzrpe
